Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page1 1ofof6 6

                                     EXHIBIT 3
                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                                 Case No. 9:19-cv-81160-RS




    APPLE INC.,

                            Plaintiff,

          v.

    CORELLIUM, LLC,

                          Defendant.



                 PLAINTIFF APPLE INC.’S MOTION TO COMPEL
         DEFENDANT CORELLIUM, LLC TO PROVIDE COMPLETE RESPONSES
        TO INTERROGATORIES AND INCORPORATED MEMORANDUM OF LAW
Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page2 2ofof6 6



          Plaintiff Apple Inc. (“Apple”), pursuant to Federal Rule of Civil Procedure 37 and Local
   Rules 7.1 and 26.1(g), respectfully moves this Court for an order compelling Defendant Corellium,
   LLC (“Corellium”) to provide complete and accurate responses to Apple’s Interrogatories.
   I.     RELEVANT BACKGROUND.
          Since this action was filed four months ago, Apple and Corellium have been involved in
   ongoing discovery. However, despite diligence on Apple’s part, it has yet to receive meaningful
   responses to most of the discovery it has served. Apple brings this motion, together with a
   companion motion relating to Corellium’s deficient responses to Apple’s Requests for Production,
   and its failure to make any meaningful production to date, to compel Corellium to respond fully
   and adequately to the discovery served in this case.
          As relevant to this Motion, on October 9, 2019, Apple propounded its First Set of
   Interrogatories to Defendant Corellium, LLC (Ex. A). On November 18, 2019, Corellium served
   its Answers to Plaintiff’s First Set of Interrogatories (Ex. B).1 On December 5, 2019, counsel for
   Apple sent a meet-and-confer letter identifying many significant deficiencies in Corellium’s
   responses to Apple’s Interrogatories (Ex. C). In response to this correspondence, counsel for Apple
   and for Corellium engaged in a brief telephonic meet and confer on December 10, 2019, during
   which counsel for Corellium explained that it was unable to meaningfully meet and confer prior to
   December 20, 2019. Counsel for Corellium further stated that he believed that the Parties were
   likely to materially clarify and narrow the then-existing disputes through the meet and confer
   process such that the Parties had not yet reached the point where Apple would be viewed to have
   knowledge of a deficiency in Corellium’s responses as that term is defined by Local Rule 26.1. As
   such, Apple represented that it would not move to compel by December 18, 2019 (the date upon
   which it would have otherwise moved) as Apple believed it was more efficient and effective for
   the Court if the Parties were able to eliminate or narrow their dispute through the meet and confer
   process. This was memorialized via email on December 12, 2019 (Ex. D).



   1
     Corellium designated all of its responses to Apple’s requests—including its objections—as
   Confidential – Attorneys’ Eyes Only (“AEO”). Under that designation, disclosure is limited to the
   Parties’ outside counsel. On January 13, 2020, Corellium confirmed its position that the entirety
   of its responses is designated AEO and must be filed under seal. As such, Apple has filed a motion
   to file under seal Corellium’s Answers to Plaintiff’s First Set of Interrogatories (Ex. B) and has
   redacted information in this motion accordingly.

                                                   2
Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page3 3ofof6 6



          The Parties then subsequently held a meet and confer telephone conference on December
   20, 2019. Corellium’s counsel requested that the parties meet and confer at 4:30 p.m. Eastern,
   despite having a dinner engagement at 6 p.m. As a result, Corellium’s counsel was only able to
   meet and confer concerning some of the deficiencies addressed in Apple’s December 5, 2019 letter.
   The telephone conference ended with Corellium’s counsel promising to take various issues back
   to his client, with a representation that Corellium would endeavor to provide some updated
   responses to the outstanding Interrogatories. Corellium’s counsel also acknowledged on the call
   that it would likely continue to stand on many of its objections as it believed certain information
   requested was irrelevant and/or proprietary. The Parties then jointly moved the Court to continue
   Apple’s deadline to move to compel further responses to January 17, 2020, in order to allow
   Corellium time to respond notwithstanding the holiday period. ECF No. 54. The Court granted
   the motion. ECF No. 55. On January 3, 2020, the Parties again met and conferred regarding, inter
   alia, the issues raised in the December 5, 2019 letter. At that time, Corellium represented that it
   would revise its discovery responses by January 10, 2020. (Ex. E). On January 8, 2020, Corellium
   sent a letter confirming its position regarding its responses and stating that it would modify some
   language by January 17, 2020 but would not substantively modify most of its responses. (Ex. F).
          Thus, despite the Parties’ efforts to meet and confer on the issues raised in Apple’s
   December 5, 2019 letter, the Parties have not been able to successfully reach an agreement on
   several significant issues.2 Mindful of the case’s upcoming deadlines,3 and because of the
   centrality of the below issues to this case, Apple moves to compel Corellium to provide complete
   responses to the outstanding interrogatories.
   II.    CORELLIUM’S DEFICIENT DISCOVERY RESPONSES.
          This Motion relates to deficiencies regarding Corellium’s interrogatory responses, both
   general and specific. As an initial matter, almost all of Corellium’s responses to the Interrogatories

   2
     On Monday, January 13, 2020, after being informed Apple intended to file this motion, Corellium
   stated it would “work to have” amended responses served by “Thursday [Jan. 16] afternoon EST.”
   However, given the tight timetable imposed by the Court’s scheduling order, the months of delay
   to date, Corellium’s previous failures to abide by its self-imposed timelines, and Corellium’s
   January 8 statement that it would maintain most of its substantive positions in its amended
   responses (Ex. F), Apple believes it is proper and necessary to bring this motion now.
   3
    See Modified Scheduling Order (ECF No. 66) at 1 (“Considering the number of requests for
   extension of time previously filed in this case, the Court cautions the parties that no further
   extensions will be granted.”).
                                                     3
Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page4 4ofof6 6



   contain
                                     Corellium has stated that it will remove or clarify
                  but despite originally promising to do so by January 10, 2020 (Ex. E), Corellium has
   not done so and has now pushed the date out by which it intends to clarify its responses to January
   17, 2020 (Ex. F). To the extent that                                 remain in Corellium’s amended
   responses whenever they are eventually served,                      should be removed. Courts in this
   District have consistently “held that objections [to discovery requests] that fail to sufficiently
   specify the grounds on which they are based are improper and without merit.” Bouzaglou v.
   Synchrony Fin., No. 19-CV-60118, 2019 WL 3852295, at *1 (S.D. Fla. Aug. 15, 2019); see also
   Alhassid v. Bank of Am., N.A., No. 14-20484, 2015 WL 1120273, at *2 (S.D. Fla. Mar. 12, 2015)
   (noting that “a formulaic objection . . . constitutes only a waste of effort and the resources of both
   the parties and the court” and that “such practice leaves the requesting party uncertain as to whether
   the question has actually been fully answered, or only a portion of it has been answered”).
             Moreover, many of Corellium’s responses to Apple’s Interrogatories rely on an objection
   to the request as seeking “
                                                          .”   This is a legally deficient objection, as


   particularly given the Protective Order in place in this case (ECF No. 50). Corellium must respond
   to all Interrogatories that are about “any nonprivileged matter that is relevant to any party’s claim
   or defense and proportional to the needs of the case,” even if such requests
                                                   . Fed. R. Civ. P. 26(b)(1), 37(d)(2); Cipollone v.
   Liggett Grp., Inc., 785 F.2d 1108, 1122 (3d Cir. 1986).
             To be clear, none of Corellium’s objections other than privilege justify its failure to
   respond, and Apple seeks an order rejecting all other stated objections and compelling responses.
             A.      Corellium’s Responses to Interrogatories.
             Corellium                             which generally asks for details of any bugs in iOS
   of which Corellium has been aware and whether such bugs were reported,
                  This is improper, because Corellium’s knowledge of any bugs in iOS and whether it
   reported those bugs is an essential factual element of Corellium’s fair use affirmative defense,
   which claims, inter alia, that Corellium’s product is fair use in part because it enables the reporting
   of bugs to Apple for purposes of improving iOS. Further, if Corellium profited in any way from


                                                      4
Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page5 5ofof6 6
Case
 Case9:19-cv-81160-RS
       9:19-cv-81160-RS Document
                         Document172-3
                                  70 Entered
                                       EnteredononFLSD
                                                   FLSDDocket
                                                        Docket01/13/2020
                                                               02/21/2020 Page
                                                                           Page6 6ofof6 6



    Dated: January 13, 2020                         Respectfully Submitted,


                                                    s/ Martin B. Goldberg
    Kathryn Ruemmler*
    kathryn.ruemmler@lw.com                         Martin B. Goldberg
    Sarang Vijay Damle*                             Florida Bar No. 0827029
    sy.damle@lw.com                                 mgoldberg@lashgoldberg.com
    Elana Nightingale Dawson*                       rdiaz@lashgoldberg.com
    elana.nightingaledawson@lw.com                  LASH & GOLDBERG LLP
    LATHAM & WATKINS LLP                            100 Southeast Second Street
    555 Eleventh Street NW, Suite 1000              Miami, FL 33131
    Washington, DC 20004                            (305) 347-4040 / (305) 347-4050 Fax
    (202) 637-2200 / (202) 637-2201 Fax

    Andrew M. Gass*
    andrew.gass@lw.com
    LATHAM & WATKINS LLP
    505 Montgomery Street, Suite 2000
    San Francisco, CA 94111
    (415) 391-0600 / (415) 395-8095 Fax

    Jessica Stebbins Bina*
    jessica.stebbinsbina@lw.com
    LATHAM & WATKINS LLP
    10250 Constellation Blvd., Suite 1100
    Los Angeles, CA 90067
    (424) 653-5500 / (424) 653-5501 Fax

    *Admitted pro hac vice


                                  Attorneys for Plaintiff APPLE INC.




                                                6
